EXHIBIT 10.6
 
LOCK-UP AGREEMENT


This LOCK-UP AGREEMENT (this "Agreement"), dated as of November 30, 2009, is
made by and between Paul G. Allen ("Mr. Allen"), Charter Investment, Inc., a
Delaware corporation ("CII") and Charter Communications, Inc., a Delaware
corporation (the "Company").
 
RECITALS
 
WHEREAS, on March 27, 2009, the Company, CII and certain direct and indirect
subsidiaries of the Company (collectively, the "Debtors") filed petitions for
relief under chapter 11 of title 11 of the United States Code (the "Bankruptcy
Code") in the United States Bankruptcy Court for the Southern District of New
York (the "Bankruptcy Court").
 
WHEREAS, the Debtors filed a joint plan of reorganization (the "Joint Plan")
which, pursuant to the Bankruptcy Code, was confirmed by an order, entered
November 17, 2009 (the "Confirmation Order"), of the Bankruptcy Court.
 
WHEREAS, pursuant to the Joint Plan, among other things, and on the effective
date thereof (the "Effective Date"), Mr. Allen and/or CII, as applicable, will
receive various consideration in settlement of their rights, claims and remedies
against the Debtors (other than CII) (the "Allen Entities Settlement"),
including without limitation, shares of Class B Common Stock, par value $.001
per share, of the Company ("Class B Stock"), representing 35% of the combined
voting power of Class A Common Stock, par value $.001 per share, of the Company
("Class A Stock") and Class B Stock.
 
WHEREAS, as part of the Allen Entities Settlement, Mr. Allen has agreed to
certain restrictions on transfer of shares of Class B Stock received pursuant to
the Joint Plan ("Subject Securities") and conversion of Subject Securities into
Class A Stock, on a one-for-one basis, as provided by and permitted under the
Company's Amended and Restated Certificate of Incorporation.
 
WHEREAS, the Confirmation Order provides, among other things, for entry into
this agreement to provide for such restrictions on transfer and conversion of
Subject Securities on the terms set forth herein, and the parties desire to
enter into this Agreement on such terms.
 
NOW, THEREFORE, in consideration of the terms and provisions set forth herein,
the benefits to be gained by the performance thereof and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company, Mr. Allen and CII hereby agree as follows:
 
AGREEMENT


1.  
Definitions.  As used in this Agreement, the following terms shall have the
following meanings:




--------------------------------------------------------------------------------


 
"Authorized Class B Holders" means any of (a) Mr. Allen, (b) his estate, spouse,
immediate family members and heirs and (c) any trust, corporation, partnership
or other entity, the beneficiaries, stockholders, partners or other owners of
which consist exclusively of Mr. Allen or such other Persons referred to in
clause (b) above or a combination thereof.


"CCO" means Charter Communications Operating, LLC.


"CCO Credit Facility" means the Amended and Restated Credit Agreement, dated as
of March 18, 1999, as amended and restated on March 6, 2007, among CCO, CCO
Holdings, LLC, the several banks and other financial institutions or entities
from time to time parties thereto, J.P. Morgan Chase Bank, N.A., as
administrative agent, J.P. Morgan Chase Bank, N.A. and Bank of America, N.A., as
syndication agents, Citicorp North America, Inc., Deutsche Bank Securities Inc.,
General Electric Capital Corporation and Credit Suisse Securities (USA) LLC, as
revolving facility co-documentation agents, and Citicorp North America, Inc.,
Credit Suisse Securities (USA) LLC, General Electric Capital Corporation and
Deutsche Bank Securities Inc., as term facility co-documentation agents.


"Change of Control" means, directly or indirectly, (a) the sale, transfer,
conveyance or other disposition (other than by way of merger, consolidation or
recapitalization of the Company), in one or a series of related transactions, of
all or substantially all of the assets of the Company and its subsidiaries,
taken as a whole, (b) the consummation of any transaction, including any merger
or consolidation, the result of which is that any "person" (as such term is used
in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended) other
than an Authorized Class B Holder, becomes the holder, directly or indirectly,
of 35% or more of the combined voting power of the capital stock of the Company
or (c) the consummation of any transaction (including without limitation, a
merger, consolidation or recapitalization), pursuant to which any of the
outstanding capital stock of the Company is converted into or exchanged for
cash, securities or other property, other than any such transaction where the
capital stock of the Company outstanding immediately prior to such transaction
(other than Class B Stock) is converted into or exchanged for capital stock of
the surviving or transferee Person constituting a majority of the outstanding
voting power of such surviving or transferee Person immediately after giving
effect to such transaction.


"Lock-Up Termination Date" means the earliest to occur of (a) September 15,
2014, (b) the repayment, replacement, refinancing or substantial modification,
including any waiver, to the change of control provisions of the CCO Credit
Facility, and (c) a Change of Control.


"Person" means any individual, corporation, partnership, joint venture,
association, limited liability company, joint stock company, trust,
unincorporated organization, government or agency or political subdivision
thereof or any other entity.


2

--------------------------------------------------------------------------------


 
"Transfer" means, directly or indirectly, any sale, assignment, gift, pledge,
hypothecation, mortgage, exchange or other disposition.


2.  
Restriction on Transfer or Conversion of Class B Stock.



(a)  
(i)              From and after the Effective Date to but not including the
Lock-Up Termination Date, each of Mr. Allen and CII shall not Transfer any
Subject Securities or convert any Subject Securities into Class A Stock;
provided, that, the foregoing restrictions shall not apply to any Transfer by an
Authorized Class B Holder to any other Authorized Class B Holder.  Any Transfer
or conversion of Subject Securities that does not comply with the foregoing
restrictions shall be deemed void ab initio.



(ii)           Mr. Allen hereby warrants and represents to the Company that, as
of the date hereof, (x) he is the sole stockholder of CII and (y) he holds all
of the voting power with respect to the shares of capital stock of CII.


(b)  
For the avoidance of doubt, the Company acknowledges and agrees that nothing
herein shall restrict or limit in any manner whatsoever the right of Mr. Allen,
CII  or Mr. Allen's other affiliates to Transfer (at any time) any securities of
the Company or its subsidiaries (other than Subject Securities) held from time
to time by Mr. Allen, CII or any such other affiliates, including without
limitation, shares of Class A Stock, warrants to purchase shares of Class A
Stock and any other securities received by Mr. Allen, CII and/or such other
affiliates pursuant to the Allen Entities Settlement.



3.  
Transfer Agent; Stop Transfer Instructions.  During the term of this Agreement,
each of Mr. Allen and CII agrees and consents to the entry of stop transfer
instructions with the Company's transfer agent and registrar against the
Transfer or conversion, as applicable, of Subject Securities if and to the
extent (and only to the extent) such Transfer or conversion is prohibited by
Section 2(a).



4.  
Termination.  This Agreement shall terminate without further action on the
Lock-Up Termination Date or earlier upon the mutual written agreement of the
parties hereto.  Immediately upon the termination of this Agreement, this
Agreement and all obligations hereunder of the parties hereto shall be
terminated in all respects.



5.  
No Third Party Beneficiaries.  Other than the parties to this Agreement, nothing
in this Agreement, express or implied, is intended to or shall confer upon any
Person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.



6.  
Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York applicable to contracts made and to be



3

--------------------------------------------------------------------------------




 
performed in such state without giving effect to applicable principles of
conflicts of law to the extent that the application of the laws of another
jurisdiction would be required thereby.

 
7.  
Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision that is a reasonable substitute therefor and
effects the original intent of the parties as closely as possible, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.



8.  
Amendments.  This Agreement may not be amended except by the express written
agreement signed by all of the parties to this Agreement.



9.  
Entire Agreement.  This Agreement (together with the Amended and Restated
Certificate of Incorporation of the Company) constitutes the entire agreement,
and supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, between the parties to this Agreement with
respect to the subject matter of this Agreement.



10.  
Counterparts; Effectiveness.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when such counterparts have been signed by each party and
delivered to the other party, it being understood that all parties need not sign
the same counterpart.



11.  
Assignment; Succession.  Neither this Agreement nor any of the rights or
obligations hereunder shall be assigned by any of the parties hereto without the
prior written consent of the other parties; provided, that, Mr. Allen or CII
may, without the consent of the other parties hereto, assign their respective
rights and obligations hereunder to a transferee of Subject Securities permitted
by this Agreement; provided further, that as a condition to such assignment, any
such transferee shall have delivered to the Company a written instrument, in
form and substance reasonably satisfactory to the Company, to the effect that
such transferee agrees to be bound by the terms of this Agreement, including,
without limitation, the restrictions on Transfer in Section 2(a)(i).  Subject to
the preceding sentence, this Agreement will be binding upon, inure to the
benefit of and be enforceable upon and by the parties and their respective
successors and assigns including, but not limited to, any of their respective
estates, spouses, immediate family members and heirs.



12.  
Notices.  The Company shall provide each of Mr. Allen and CII with prompt
written notice of the occurrence of any event described in clause (b) or (c) of
the definition of "Lock Up Termination Date."  Any notice to be given to any
party hereto shall be in writing (which may include facsimile) and shall be
deemed to have been given and received when delivered to the address of the
receiving party as specified on the

 
 

 
4

--------------------------------------------------------------------------------


 


 
signature pages hereof.  Any party may, at any time by giving five (5) days'
prior written notice to the other parties, designate any other address in
substitution of the foregoing address to which such notice shall be given.

 
13.  
Specific Performance.  The parties agree that a breach of any covenant or
agreement contained in this Agreement may cause the non-breaching party to
sustain irreparable damages and that money damages may not be an adequate remedy
at law.  The parties agree that, in the event of any breach or threatened breach
of any covenant or agreement contained in this Agreement, the non-breaching
party (in addition to any other remedy that may be available to it, including
monetary damages) shall be entitled to seek (a) the remedy of specific
performance of such covenant or agreement, and (b) an injunction restraining
such breach or threatened breach.

 
[Signature Pages Follow]
 


5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first written above.
 


CHARTER COMMUNICATIONS, INC.






By:________________________________
Name:
Title:


 
Address for notices:
Charter Communications, Inc.
12405 Powerscourt Drive
St. Louis, MO 63131
Attention: General Counsel
Facsimile: 314-543-2308
 
with a copy (which shall not constitute notice) to:
 
Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attention: Christian O. Nagler
Facsimile: (212) 446-6460
 



--------------------------------------------------------------------------------


 


CHARTER INVESTMENT, INC.






By:________________________________
Name:                 William L. McGrath
Title:                 Vice President


 
Address for notices:
c/o Vulcan Inc.
505 Fifth Avenue South, Suite 900
Seattle, Washington 98104
Attention:  General Counsel
Facsimile:  (206) 342-3347
 


 

--------------------------------------------------------------------------------










___________________________________
PAUL G. ALLEN


 
Address for notices:
c/o Vulcan Inc.
505 Fifth Avenue South, Suite 900
Seattle, Washington 98104
Attention:  General Counsel
Facsimile:  (206) 342-3347
 


 

